TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 27, 2019



                                      NO. 03-18-00744-CV


                                   Catherine Powell, Appellant

                                                 v.

                     Jose Rocha III d/b/a Rocha III Contractors, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on October 2, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.